DETAILED ACTION
In response to communication filed on 13 January 2022, claims 1, 8, 11, 18 and 20 are amended. Claims 4 and 14 are canceled. Claims 1-3, 5-13 and 15-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Rejection of Claims 1, 5, 11, 15 and 20 under 35 U.S.C. §103” filed on 13 January 2022 have been considered but are not persuasive. 

Applicant’s Argument: Applicant argues Maddocks unrelatedly discloses search results being presented as a "stack of cards" that the user can individually accept or reject as desired (see Maddocks, Abstract; paragraph [0033]; FIG. 6), but not to accept a result set, as recited in claim 1. Additionally, amended claim 1 calls for the another query result set to be received subsequent to said merging the query sets and in response to the query, where the recited enabling a user to interact with a user interface to accept the another query result set is for acceptance and merger with the already-merged query sets. Applicant respectfully asserts that even combining Chavalier and Maddocks with Budzik and Taboada fails to teach or suggest this feature. Simply put, the cited references, taken alone or in any rational combination, do not teach or suggest a user being enabled to accept/reject additional search results via a UI for a single query that are received after an initial set of results are received, processed, and displayed to the user.
Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. Budzik reference in [0070], [0085] and [0047] teaches receiving query results from multiple search engines and wherein some of the search results will not return any results. Budzik also teaches merging query result sets by organizing search results as a combination in receiving another query result set, from another search service of the search services and subsequent to said merging the query sets. Therefore, Chavalier reference has been incorporated. To a person of ordinary skill in the art and based on the broadest reasonable interpretation in light of the specification receiving another query result set, from another search service of the search services and subsequent to said merging the query sets may be reasonably interpreted as the results from the first repository are received and presented based on a specific ranking and subsequently receiving results from a second repository. Chavalier mentions in [0014] that results from the first repository are presented and displayed based on relevance rank order before results from a second repository have been received. As a result, the first set of results are received, ranked and displayed after which the second set of results are received in Chavalier. Therefore a combination of Budzik and Chavalier teach the above argued limitation receiving another query result set, from another search service of the search services and subsequent to said merging the query sets. Also, the combination of Budzik, Taboada and Chavalier do not explicitly teach providing a user interface to accept the other query result set. As explained above, Chavalier teaches receiving the other query result set received from a second repository in [0014] but does not explicitly teach providing a user interface to accept the result set. Therefore Maddocks reference has been incorporated to teach a graphical user interface that accepts/rejects search results in [0033]. Also, regarding the argument related to “stack of cards”, Maddock reference in [0032] clarifies that “search engine 340 passes the returned data files to results compiler 360. Instead of returning pages of search results, results compiler 360 organizes the data files into a stack of "cards" and transmits the organized search results to mobile device 10”. Therefore it is clear that search results in Maddock are organized in form of stack of cards that are being displayed to the user and therefore the stack of card clearly include search results. Thus, Chavalier in combination with Maddock teaches providing a user interface to accept the other query result set. Therefore as explained above, a combination of Budzik, Taboada, Chavalier and Maddocks teaches above argued limitation. As a result the argument cannot be considered to be persuasive. 

Applicant’s Argument: Applicant argues that Maddocks allows user retrieval of prior searches and has nothing whatsoever to do with claim 1 or claim 8.
Examiner’s Response: Examiner has carefully considered the argument but respectfully disagrees. Maddocks reference in [0031] and mentions “an initial query string can be generated by the mobile app executed on mobile device 10 and transmitted to query parser 33 of search server 30 through computer network 40”. So there is a query string that is sent the search server to generate results and those results are displayed in [0034] which can be accepted or rejected. Therefore Maddocks is not just related to retrieval of prior searches. Also, regarding the motivation to combine, Maddocks also mentions in [0044] “to improve performance over standard SQL searches of the data and to also improve relevance ranking of the results based on the accepted and rejected search results. The API allows for a user to be registered and to later login and retrieve their settings such as previous searches, shortlists, personal data and settings” and [0037] “if the previously displayed card contains a keyword of "London" as the location information and is swiped right or accepted, the remaining search results will be reordered such that those other… results having a "London" location are ranked higher and appear earlier in the stack, and that those other results having a different location are ranked lower” wherein the results are relevance ranked based on the acceptance of rejection of the search results. Therefore, Budzik, Taboada, Chavalier and Maddocks are all references related to searching as a result the argument cannot be considered to be persuasive. 

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Claims 1, 11 and 20 recites “the other query result” should read as “the another query result” as it appears to be a typographical error and may cause antecedent basis issues. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, 11, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik et al. (US 2007/0185863 A1, hereinafter “Budzik”) in view of Taboada et al. (US 7,209,915 B1, hereinafter “Taboada”) further in view of Chavalier et al. (US 2008/0072180 A1, hereinafter “Chavalier”) and Maddocks (US 2016/0162583 A1, hereinafter “Maddocks”).

Regarding claim 1, Budzik teaches
A method in a computing device, comprising: (see Budzik, [0090] “methods and apparatus for assessing, ranking, organizing and presenting search results have been provided”).
transmitting a query to a plurality of search services; (see Budzik, [0050] “the query generation module 226 or 312 forms multiple search queries targeted to multiple information sources 108 (block 406)”; [0061] “when querying multiple search engines”).
receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query and… (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”; [0047] “may determine that a search is not likely to return useful results... may determine that the page does not have sufficiently rich content to search”) of the plurality of search services, (see Budzik, [0023] “The information sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by the client devices 102. For example, a database server 110 may be associated with a publicly available search engine such as Google™, MSN®, or Yahoo!®. In addition, a database server 110 may include commercial databases such as Lexis® and Westlaw®”) that identifies the first query result set; (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”).
generating a comparer function (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) by applying a ranking algorithm to the query result sets that orders the query results of the query result sets (see Budzik, [0052] “property of the information repository being searched, the search results as a group, or individual results on their own, may be used for the purposes of assessing, ranking, organizing, and presenting search results”; [0061] “applied to search results from all search engines queried in order to rank search results”) without regard to a received order of the query results in the query result sets; (see Budzik, [0066] “in an order that is not necessarily the same as the order of the individual search results received from the information sources 108”).
merging the query result sets into a merged query result set (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”) based on the comparer function… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) of each received query result set of the plurality of query result sets provided by the search services (see Budzik, [0051] “each information source 108 searches one or more information repositories and generates a set of search results”; [0070] “set of search results gathered from multiple search engines”) in the merged query result set; (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”).
displaying in the user interface (see Budzik, [0030] “the display 216 may be used to display search results received from the search system 114 including data from multiple information sources 108”) at least a portion of the merged query result (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”; [0079] “may produce other instructions about how the results should be displayed, for example, by organizing the search results into categories, or by specifying the most appropriate user interface modality”).
receiving plurality of said merging the query sets, (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”) in response to the query; (see Budzik, [0050] “the query generation module 226 or 
display with the at least a portion of the merged query result set (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”).
Budzik does not explicitly teach actively displaying in a user interface a graphical indication of a failure to receive a first query result set, from at least one search service; merging the query result sets into a merged query result set in a manner that maintains an internal order; displaying in the user interface at least a portion of the merged query result at least partially concurrently with the indication of the failure; receiving another query result set, from another service of the search services and subsequent to said merging the query sets, in response to the query; enabling a user to interact with a user interface to accept the other query result set; and displaying in the user interface at least a portion of the other query result set with the at least a portion of the merged query result set. 
However, Taboada discloses routing a query to one or more providers and also teaches
actively displaying in a user interface a graphical indication of a failure to receive a first query result set, from at least one search service (see Taboada, [col8 lines49-51] “the routing of the query to one or more services of one or more providers”; [col9 lines36-62] “The asynchronous results collector 710 collects the search results, such as a standard XML search result described with reference to FIG. 16 below, sent by the one or more providers… provides the search results asynchronously, so that the results can be displayed as the results are received… if the provider 285 does not have any relevant information and returns a null search result, the error message handler 720 will process this result and cause the results user interface 214 to indicate that the particular provider 285 has no relevant information for a given query”).
in a manner that maintains an internal order (see Taboada, [col9 lines58-67] “the results from the search results are returned asynchronously to the results user interface 214 as received by the results collector 240, and the results are presented according to the provider from which they originated… may combine the results from two or more services, removing duplicate results and listing the most relevant results first”).
displaying results at least partially concurrently with the graphical indication of the failure (see Taboada, [col8 lines49-51] “the routing of the query to one or more services of one or more providers”; [col9 lines36-62] “The asynchronous results collector 710 collects the search results, such as a standard XML search result described with reference to FIG. 16 below, sent by the one or more providers… provides the search results asynchronously, so that the results can be displayed as the results are received… if the provider 285 does not have any relevant information and returns a null search result, the error message handler 720 will process this result and cause the results user interface 214 to indicate that the particular provider 285 has no relevant information for a given query” – since the results are being displayed as they are being received and therefore it will include information about successful results along with an indication of failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of displaying search results including failures and filtering search results as disclosed and taught by Taboada, in the system taught by Budzik to yield the predictable results of intelligently routing queries to providers (see Taboada, [col1 lines59-67] “a system is provided for routing a query to one or more providers. According to this embodiment, the system includes a service recognizer for a particular provider capable of receiving and analyzing the query to determine if the particular provider is a match for the query. The system also includes a query router for routing the query to the particular provider if the particular provider is determined to be a match”).
receiving another query result set, from another service of the search services and subsequent to said merging the query sets, in response to the query; enabling a user to interact with a user interface to accept the other query result set; and displaying in the user interface at least a portion of the other query result set with the at least a portion of the merged query result set.
However, Chavalier discloses processing results in parts and also discloses
receiving another query result set, from another search service of the search services and subsequent to results received from the first repository based on a search query submitted by the user (see Chavalier, [0014] “results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received”; [0014] “create a combined set of results, sorting the combined set, for example by relevance to the search query, and updating the display to present at least a subset (e.g., the most relevant) of the results in the combined set… a user submits a search query to the content management system”).
the other query result set; and (see Chavalier, [0014] “results from a second repository have been received”).
displaying in the user interface at least a portion of the other query result set along with the results previously displayed (see Chavalier, [0026] “a process for updating displayed search results and associated data, such as statistics, cluster/grouping results… the insertion location is identified in the displayed search results list… the need to insert an updated search result may arise in the context of a federated search of multiple repositories and/or other content sources”; [0028] “the new search results are inserted at the insertion location... the new search results are members of a second set of search results that are being combined with a first set of already displayed search results”; [0014] “results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received”).

The proposed combination of Budzik, Taboada and Chavalier does not explicitly teach enabling a user to interact with a user interface to accept the another query result set. 
However, Maddocks discloses accepting and rejecting search results and teaches
enabling a user to interact with a user interface to accept the results received (see Maddocks, [0033] “graphic user interface 11 for selectively accepting/rejecting search results”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of accepting or reversing the acceptance of search results as disclosed and taught by Maddocks, in the system taught by the proposed combination of Budzik, Taboada and Chavalier to yield the predictable results of improving the search performance and ranking of search results along with selectively including or excluding the search results (see Maddocks, [0044] “to improve performance over standard SQL searches of the data and to also improve relevance ranking of the results based on the accepted and rejected search results. The API allows for a user to be registered and to later login and retrieve their settings such as previous searches, shortlists, personal data and settings”; [0037] “if the previously displayed card contains a keyword of "London" as the location information and is swiped right or accepted, the remaining search results will be reordered such that those other… 
Claims 11 and 20 incorporate substantively all the limitations of claim 1 in device (see Budzik, [0022] “The illustrated system 100 includes one or more client devices 102”; [0027] “client device 102 includes a main unit 202 which preferably includes one or more processors 204”; [0027] “client device 102 includes a main unit 202 which preferably includes one or more processors 204… the memory 208 stores a software program that interacts with the other devices in the system 100 as described below. This program may be executed by the processor 204 in any suitable manner”) and computer readable form (see Budzik, [page13 col2 lines1-2] “A computer readable medium storing a software program to cause a computing device to”; [0027] “client device 102 includes a main unit 202 which preferably includes one or more processors 204… the memory 208 stores a software program that interacts with the other devices in the system 100 as described below. This program may be executed by the processor 204 in any suitable manner”) and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
further comprising: displaying (see Budzik, [0088] “ranked search results 602 being displayed”) at least a highest ranked portion of the merged query results (see Budzik, [0088] “ranked toward the top of the combined search results”).
Claim 15 incorporates substantively all the limitations of claim 5 in a device form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
enabling a user to filter (see Taboada, [col10 lines60-63] “A source box 940 includes a source filter dropdown 941 with a source drop box 942 that allows the user to select among different categories and/or services to search”) the display of (see Budzik, [0088] “search results 602 being displayed”) the merged query result set (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”) so that only the query result set of a selected search service is displayed (see Taboada, [col11 lines35-40] “The services and results displayed under each provider may be expanded and collapsed, as desired. Under each result, a synopsis of the result may be provided, along with, for example, an icon representing the type of document and a price for viewing, accessing, and/or downloading the result”). The motivation for the proposed combination is maintained.
Claim 16 incorporates substantively all the limitations of claim 6 in a device form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
wherein said generating a comparer function comprises: (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”). 
generating an intermediate comparer function (see Chavalier, [0014] “processing required to normalize and/or integrate results, etc., results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received and/or are ready to be integrated and/or displayed”) based on a subset (see Chavalier, [0016] “a portion of the results of the search are received”) of the plurality of query result sets received from the search services (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search  while waiting for a remainder of (see Chavalier, [0022] “the search is hanging waiting for… additional results”) the plurality of query result sets to be received; (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”) and wherein said merging comprises: (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”). 
generating an intermediate merged query result set by merging the subset of the query result sets (see Chavalier, [0014] “previously received and processed results”) based on the intermediate comparer function (see Chavalier, [0014] “processing required to normalize and/or integrate results, etc., results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received and/or are ready to be integrated and/or displayed”). The motivation for the proposed combination is maintained. 
Claim 17 incorporates substantively all the limitations of claim 7 in a device form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
further comprising: generating a second intermediate comparer function (see Chavalier, [0024] “have been integrated in their rank order within the combine set of results  by applying the ranking algorithm to the query result sets that orders the query results of the query result sets (see Budzik, [0061] “applied to search results from all search engines queried in order to rank search results into a single ordered list”) without regard to a received order of the query results in the query result sets; and (see Budzik, [0066] “an order that is not necessarily the same as the order of the individual search results received from the information sources”).
generating a second intermediate merged query result set by merging the another query result set and the subset of the query result sets (see Chavalier, [0024] “have been integrated in their rank order within the combine set of results (original plus subsequently received/processed)”) based on the intermediate comparer function (see Chavalier, [0014] “processing required to normalize and/or integrate results, etc., results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received and/or are ready to be integrated and/or displayed”). The motivation for the proposed combination is maintained.

 Regarding claim 9, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
enabling the user to interact with the user interface to reverse acceptance of search results (see Maddocks, [0033] “graphic user interface 11 for selectively accepting/rejecting search results”) the another query result set (see Chavalier, [0014] “results from a second repository have been received”).

Claim 18 incorporates substantively all the limitations of claims 8 and 9 in a device form and is rejected under the same rationale.

Claims 2, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik, Taboada, Chavalier and Maddocks in view of Grechanik (US 9,256,422 B2, hereinafter “Grechanik”).

Regarding claim 2, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
further comprising: generating the query (see Budzik, [0033] “The query generation module 312 forms multiple search queries targeted to multiple information sources 108”) at a software development tool as a software package query; (see Budzik, [0033] “These software modules 312, 314, 316 may be executed by the processor”) wherein said receiving comprises: (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”).
receiving a query result set from each search service that lists (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”; [0081] “organized list of the search results for display to the user”)
The proposed of Budzik, Taboada, Chavalier and Maddocks does not explicitly teach one or more software packages available at the search service matching the software package query.
However, Grechanik discloses similarities among programming applications and also teaches
one or more software packages available at the search service matching the software package query (see Grechanik, [col6 lines27-30] “search engine may retrieve a list of applications that are relevant to these key words. The applications retrieved may include the application "MidiQuickFix" that may be of interest to the user”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of searching appropriate applications as disclosed and taught by Grechanik, in the system taught by the proposed combination of Budzik, Taboada, Chavalier and Maddocks to yield the predictable results of comparing different applications that implement the same requirements in order to contribute to their knowledge about application requirements and to the efficiently reuse the code (see Grechanik, [col1 lines57-66] “Knowing similarity between applications plays an important role in assessing reusability of applications, improving understanding of source code, prototyping for rapid development, and discovering code theft and plagiarism. Allowing programmers to compare how different applications implement the same requirements may contribute to their knowledge about application requirements and to the efficient reuse of code. Retrieving a list of similar applications may allow programmers to concentrate on the new aspects of the requirements, thus saving time and resources for programmers”).
Claims 12 and 21 incorporate substantively all the limitations of claim 2 in device form and are rejected under the same rationale. 

Claims 3, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik, Taboada, Chavalier and Maddocks in view of Park et al. (US 2013/0138635 A1, hereinafter “Park”).

Regarding claim 3, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
wherein said generating a comparer function comprises:… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) query results of the plurality of query result sets… (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”) the query result sets (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”) to generate the comparer function (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”)
The proposed combination of Budzik, Taboada, Chavalier and Maddocks does not explicitly teach weighting query results of the plurality of query result sets according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and ordering the weighted query results of the query result sets. 
However, Park discloses performing search using a search method for two or more selected objects and also teaches
weighting search results (see Park, [0059] “The weight calculation unit 360 can include a weight”) according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and (see Park, [0059] “of the search results, a term frequency-inverse ordering the weighted query results of results (see Park, [0050] “the weighted value of each of the search results, priority of displaying of the search results can be determined comparing the values in ascending order (or descending order)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weighing search results based on a specific algorithm and ordering the weighted search results as disclosed and taught by Park, in the system taught by the proposed combination of Budzik, Taboada, Chavalier and Maddocks to yield the predictable results of improving time efficiency while performing multiple searches (see Park, [0048] “Therefore, the search can be a search for each of the plurality of objects or multiple searching for all of the plurality of objects. In case of performing the multiple searching, an improved effect in terms of time efficiency can be expected than in case of performing an individual (traversing) search”). 
Claims 13 and 22 incorporate substantively all the limitations of claim 3 in device form and are rejected under the same rationale.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik, Taboada, Chavalier and Maddocks in view of Hill et al. (US 2017/0109609 A1, hereinafter “Hill”).

Regarding claim 10, the proposed combination of Budzik, Taboada, Chavalier and Maddocks teaches
wherein said receiving a plurality of query result sets from the search services comprises: (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”).  
displaying in the user interface… (see Budzik, [0079] “search results may be viewed in a side bar to the document being displayed,… by specifying the most appropriate user interface modality”) from a responding search service (see Budzik, [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device”).  
The proposed combination of Budzik and Taboada does not explicitly teach an indication of another query result set successfully received. 
However, Hill discloses searching for a subject and also teaches
an indication of another query result set successfully received (see Hill, [0042] “if any identification of a suitable match is received, the search is indicated as successful”; [0041] “receives a search request from user computing device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of an indication that mentions the successful receipt of search results as disclosed and taught by Hill, in the system taught by the proposed combination of Budzik, Taboada, Chavalier and Maddocks to yield the predictable results of enhancing user experience with improved search results tailored to the user’s needs (see Hill, [0033] “The resulting technical effect achieved is at least one of: (i) applying computerized image recognition to items of interest that is trained and retrained according to user feedback to continually enhance the accuracy thereof; (ii) enhanced user experience with improved search results; and (iii) enhanced user experience with results tailored to the user's needs”). 
Claim 19 incorporates substantively all the limitations of claim 10 in a device form and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156